This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1261

                                     Joyce Sammon,
                                       Respondent,

                                           vs.

                                     Kim Halvorson,
                                       Appellant.

                                  Filed March 28, 2016
                                        Affirmed
                                      Jesson, Judge

                                Rice County District Court
                                 File No. 66-CV-14-1886

James R. Martin, Martin Law Office, Faribault, Minnesota (for respondent)

Matthew C. Berger, Peter J. Hemberger, Gislason & Hunter LLP, New Ulm, Minnesota
(for appellant)

         Considered and decided by Peterson, Presiding Judge; Reilly, Judge; and Jesson,

Judge.

                         UNPUBLISHED OPINION

JESSON, Judge

         Appellant argues that there was insufficient evidence to support a harassment

restraining order granted against her because the record does not show (1) that she

committed objectively unreasonable conduct or intended to harass respondent; (2) that

respondent reasonably believed that she was harassed; or (3) that more than one incident
of harassment occurred. She also argues that the district court improperly declined to

admit certain relevant evidence.      Because the evidence sufficiently supports the

harassment restraining order and the district court did not abuse its discretion by ruling

certain evidence inadmissible, we affirm.

                                         FACTS

       Appellant Kim Halvorson is an owner of Bio Wood Processing, LLC, a business

located in Rice County that recycles wood refuse by grinding it into animal bedding. In

2011 Bio Wood purchased property for its facility; it obtained a conditional-use permit

and began operations in 2012.1 Neighboring property owners were vocal opponents of

the facility, and they filed numerous complaints regarding alleged violations of Bio

Wood’s conditional-use-permit requirements. Respondent Joyce Sammon, who lives

approximately one-third mile from Bio Wood, has taken pictures of Bio Wood from the

road in front of the facility, complained to police, and testified at a hearing regarding a

restraining order against Bio Wood’s office manager.

       In June 2014, the office manager went to Sammon’s home and told her to stop

reporting alleged violations against Bio Wood. Sammon alleged that shortly after that

encounter, while Sammon was parked in her driveway, Halvorson exited the Bio Wood

driveway, pulled into Sammon’s driveway, and blocked Sammon’s exit for several

minutes.   Sammon further alleged that Halvorson then pulled out on the road, but


1
 This court has recently addressed issues relating to Bio Wood’s application for an
amended conditional-use permit. See Bio Wood Processing, LLC v. Rice Cty. Bd. of
Comm’rs, No. A15-0961 (Minn. App. Nov. 16, 2015); Bio Wood Processing, LLC v. Rice
Cty. Bd. of Commr’s, No. A14-0990 (Minn. App. Apr. 13, 2015).

                                            2
returned and stopped again in Sammon’s driveway, that her presence prevented Sammon

from backing onto the road for several minutes, and that Sammon was scared because she

did not know what would happen.

       Sammon alleged that in a separate incident in July 2014, while she sat in a four-

wheeler in her pasture next to the road watching her son rake hay, a Bio Wood trucker

drove by in a semi-truck and made an obscene gesture towards her. A few minutes later,

Halvorson pulled out of the Bio Wood driveway, stopped on the road within feet of

Sammon, and held up an object resembling a camera, as if taking pictures of Sammon

and her family. She remained there for several minutes.

       Sammon filed a petition in district court seeking a harassment restraining order,

alleging that Halvorson had frightened her with threatening behavior in retaliation for her

complaints about nighttime noise at Bio Wood. She testified at a district court hearing

that, as a result of the incidents, she was fearful, had trouble sleeping, and had her adult

children move into her house because she was too scared to stay alone.

       Halvorson denied that she had ever photographed Sammon or blocked her

driveway exit. She testified that she once slowed down to make a U-turn in Sammon’s

driveway, but when she saw Sammon coming, she went to the next driveway and turned

around. She testified that in the July incident, she slowed her van to look at Sammon’s

antique model tractor, but she was on her cellular phone talking to her daughter at the

time and did not take pictures of anyone. She denied that she was angry at Sammon.

       The district court found that the June and July incidents amounted to harassing

conduct, which had a substantial effect on Sammon’s safety, security, or privacy. The


                                             3
district court issued a harassment restraining order prohibiting Halverson from harassing

Sammon, having contact with her, or being at her residence or surrounding property.

Halverson appeals.2

                                      DECISION

                                              I

       This court reviews the issuance of a harassment restraining order for an abuse of

discretion. Peterson v. Johnson, 755 N.W.2d 758, 761 (Minn. App. 2008). We will not

set aside the district court’s findings of fact unless they are clearly erroneous, and we give

due regard to the district court’s opportunity to judge witness credibility. Minn. R. Civ.

P. 52.01; Kush v. Mathison, 683 N.W.2d 841, 843-44 (Minn. App. 2004), review denied

(Minn. Sept. 29, 2004). But we will reverse a harassment restraining order if it is not

supported by sufficient evidence. Kush, 683 N.W.2d at 844.

       Halvorson argues that insufficient evidence supports the district court’s finding

that harassment occurred. A district court may issue a harassment restraining order if it

finds “reasonable grounds to believe that [the actor] has engaged in harassment.” Minn.

Stat. § 609.748, subd. 5(b)(3) (2014).       Harassment includes “repeated incidents of

intrusive or unwanted acts, words, or gestures that have . . . or are intended to have a

substantial adverse effect on the safety, security, or privacy of another.” Id., subd. 1(a)(1)

(2014). The harassment statute, however, will not provide relief based only on the

subjective impressions of the actor or the person complaining of harassment. Rather, it


2
 Sammon has not filed a brief, and this court hears the matter on its merits under Minn.
R. Civ. App. P. 142.03.

                                              4
“requires both objectively unreasonable conduct or intent on the part of the harasser and

an objectively reasonable belief on the part of the person subject to harassing conduct.”

Dunham v. Roer, 708 N.W.2d 552, 567 (Minn. App. 2006), review denied (Minn.

Mar. 28, 2006). We will address these requirements in turn.

Objectively unreasonable conduct

      Halvorson first argues that she did not commit objectively unreasonable conduct

because, in the June incident, she only turned around in Sammon’s driveway, and in the

July incident, she merely slowed down to observe Sammon’s tractor and took no pictures.

But the district court credited Sammon’s testimony that in June, Halvorson twice blocked

Sammon’s exit from her driveway, and that in July, Halvorson parked her van on the road

within feet of Sammon’s family and appeared to photograph them. We defer to the

district court’s credibility assessment. Kush, 683 N.W.2d at 843-44. Further, other

witnesses corroborated Sammon’s version of each event.          A neighbor riding with

Sammon in June testified that Halvorson blocked their exit from the driveway for several

minutes from a distance of two-to-three car-lengths away. Sammon’s daughter-in-law,

who was present during the July incident, testified that Halvorson remained parked for

three to five minutes, pointing an object that resembled a camera. The district court did

not clearly err by finding that Halvorson’s actions in each incident amounted to

objectively unreasonable conduct.

      Halvorson also argues that the district court erred by issuing the harassment

restraining order based on the conduct of the Bio Wood office manager and truck driver,

third parties who are not involved in this case. We disagree. In deciding whether to issue


                                            5
a harassment restraining order, the district court may consider the broader context in

which the alleged harassment took place. See, e.g., Witchell v. Witchell, 606 N.W.2d

730, 732 (Minn. App. 2000) (reading “in context” a father’s allegedly harassing

statements toward a mother in a visitation notebook, concluding that the statements did

not constitute harassing conduct). Here, the office manager’s and truck driver’s actions,

which occurred immediately before Halvorson’s own conduct, reflected the broader

context of the disagreement between Bio Wood and its neighbors, which the district court

was entitled to consider in deciding whether Halverson’s conduct amounted to

harassment.

      In the alternative, Halverson argues that there is insufficient evidence that she

intended to engage in objectively unreasonable conduct. See Minn. Stat. § 609.748,

subd. 1(a)(1) (stating alternative definitions of harassment).    But because we have

determined that Halvorson engaged in objectively unreasonable conduct, which is

sufficient to meet the statutory requirement of harassing conduct, we need not reach this

additional argument.

Objectively reasonable belief that harassment has occurred

      Harassment also requires “an objectively reasonable belief on the part of the

person subject to harassing conduct.” Dunham, 708 N.W.2d at 567. Halverson argues

that Sammon is particularly sensitive, and insufficient evidence demonstrates that she had

an objectively reasonable belief of a threat to her safety, security, or privacy. But the

district court found that, in context, “[r]eviewing the effect upon the victim through an

objective lens, any person in [Sammon’s] position would be frightened given the


                                            6
circumstances of [Halvorson’s] actions.” Based on our review of the record, we conclude

that the district court’s findings on this element are not clearly erroneous.

Repeated incidents

       Finally, Halvorson argues that there is insufficient evidence that more than one

incident of harassment occurred, which is required for a harassment restraining order.

Minn. Stat. § 609.748, subd. 1(a)(1). She maintains that, even if the driveway incident

was harassment, the alleged photo-taking incident does not form another harassing

incident. See, e.g., Beach v. Jeschke, 649 N.W.2d 502, 502-03 (Minn. App. 2002)

(concluding that a single incident of words was insufficient to support the issuance of a

harassment restraining order). But the district court did not clearly err by finding that

Halvorson’s conduct of appearing to take photos of Sammon’s family from close range

amounted to objectively unreasonable conduct and that Sammon had an objectively

reasonable belief that her privacy was threatened. Therefore, the district court properly

considered that conduct as one of repeated incidents of harassment, and the district court

did not abuse its discretion by issuing the harassment restraining order.

                                              II

       Halvorson argues that the district court abused its discretion by declining to

consider evidence of Sammon’s own prior conduct of photographing Bio Wood, which

the district court ultimately ruled irrelevant because Sammon had not filed a cross-

petition against Halvorson. The decision whether to admit evidence rests within the

district court’s discretion, and we will not disturb an evidentiary ruling unless the district




                                              7
court has erroneously interpreted the law or abused its discretion. Kroning v. State Farm

Auto. Ins. Co., 567 N.W.2d 42, 45-46 (Minn. 1997).

      The Minnesota Rules of Evidence provide that only relevant evidence is

admissible. Minn. R. Evid. 402. Evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” Minn. R. Evid. 401.

Halvorson maintains that Sammon’s own acts of photographing Bio Wood tend to show

that Halvorson did not act unreasonably by appearing to photograph Sammon. But we

disagree that Sammon’s photography of a business from a distance is relevant to whether

Halvorson acted unreasonably by appearing to take close-range photographs of Sammon

and her family. The district court did not abuse its discretion by declining to admit

evidence of Sammon’s prior conduct.

      Affirmed.




                                           8